ON MOTION FOR REHEARING
PER CURIAM.
This appeal arises from a suit brought by Jane H. Browning and others against Pat S. Holloway and others. The suit alleged fraud, breach of fiduciary duties, negligence, and intentional infliction of mental distress. The trial court rendered judgment enforcing a prior settlement agreement between the parties to the suit. The court of civil appeals reversed and remanded the cause for a new trial. 620 S.W.2d 611. We refused the application of Pat S. Holloway et al., no reversible error.
Our action is not to be interpreted as approving or disapproving the holding of the court of civil appeals that the presumption embodied in section 419 of the Restatement of Contracts does not apply under these facts. We reserve that question.
The motion of Pat S. Holloway et al. for rehearing óf their application for writ of error is overruled.